

116 HR 4245 IH: HOPE (Heightening Opportunities for Pathways to Education) for FAFSA Act
U.S. House of Representatives
2019-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4245IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2019Mrs. McBath (for herself and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to reduce the complexity and length of the Free
			 Application for Federal Student Aid (FAFSA).
	
 1.Short titleThis Act may be cited as the HOPE (Heightening Opportunities for Pathways to Education) for FAFSA Act. 2.Expected family contribution (a)Data elementsSection 474(b) of the Higher Education Act of 1965 (20 U.S.C. 1087nn(b)) is amended in paragraph (4), by inserting before the net the following: only in the case of a pathway three applicant,.
 (b)Dependent studentsSection 475 of such Act (20 U.S.C. 1087oo) is amended— (1)in subsection (a)(3), by inserting before the student the following: only in the case of a pathway three applicant,;
 (2)in subsection (b)(1)(B), by inserting before the parents’ the following: only in the case of a pathway three applicant,; and (3)in subsection (b)(3), by striking award period and inserting award year.
 (c)Independent students without dependents other than a spouseSection 476(a)(1)(B) of such Act (20 U.S.C. 1087pp(a)(1)(B)) is amended by inserting before the family’s contribution the following: only in the case of a pathway three applicant,. (d)Independent students with dependents other than a spouseSection 477(a)(1)(B) of such Act (20 U.S.C. 1087qq(a)(1)(B)) is amended by inserting before the family’s contribution the following: only in the case of a pathway three applicant,.
 3.Zero expected family contributionSection 479 of the Higher Education Act of 1965 (20 U.S.C. 1087ss) is amended to read as follows:  479.Zero expected family contribution (a)In generalThe Secretary shall consider an applicant to have an expected family contribution equal to zero if—
 (1)in the case of a dependent student— (A) (i)the student’s parents are not required to file—
 (I)a Federal income tax return; or (II)with respect to Internal Revenue Service Form 1040, any of the following forms: Schedule A, Schedule B, Schedule C, Schedule C–EZ, Schedule D, Schedule E, Schedule F, Schedule H, Schedule J, and Schedule SE; and
 (ii)the sum of the adjusted gross income of the parents is less than or equal to $34,000; or (B)the student’s parents, or the student, received a benefit at some time during the previous 24-month period under a means-tested Federal benefit program;
 (2)in the case of an independent student without regard to whether the student has dependents other than a spouse—
							(A)
 (i)the student (and the student’s spouse, if any) certifies— (I)that the student (and the student’s spouse, if any)—
 (aa)is not required to file a Federal income tax return; or (bb)with respect to Internal Revenue Service Form 1040, any of the following forms: Schedule A, Schedule B, Schedule C, Schedule C–EZ, Schedule D, Schedule E, Schedule F, Schedule H, Schedule J, and Schedule SE; and
 (ii)the sum of the adjusted gross income of the student and spouse (if appropriate) is less than or equal to $34,000; or
 (B)the student received a benefit at some time during the previous 24-month period under a means-tested Federal benefit program; or
 (3)the applicant is a pathway one applicant under section 483(a)(13). (b)Earned income creditAn individual is not required to qualify or file for the earned income credit in order to be eligible under this section.
 (c)AdjustmentsThe Secretary shall annually adjust the income level necessary to qualify an applicant for the zero expected family contribution. The income level shall be annually increased by the estimated percentage change in the Consumer Price Index, as defined in section 478(f), for the most recent calendar year ending prior to the beginning of an award year, and rounded up to the nearest $1,000.
 (d)Means-Tested Federal benefit program definedFor purposes of this paragraph, a means-tested Federal benefit program means a mandatory spending program of the Federal Government, other than a program under this title, in which eligibility for the program’s benefits, or the amount of such benefits, are determined on the basis of income or resources of the individual or family seeking the benefit, and may include such programs as—
 (1)the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (2)the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), a nutrition assistance program carried out under section 19 of such Act (7 U.S.C. 2028), and a supplemental nutrition assistance program carried out under section 1841(c) of title 48 of the United States Code;
 (3)the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (4)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
 (5)the State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and (6)any other program identified by the Secretary..
 4.FAFSA pathwaysSection 483(a) of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following:
			
				(13)FAFSA pathways
 (A)Memorandum of understandingNot later than the first day of the first award year beginning after the first October after the date of enactment of this Act, the Secretary shall seek to enter into a Memorandum of Understanding with the Secretary of Health and Human Services, the Secretary of Agriculture, and the Secretary of the Treasury, under which any information exchanged under an income and eligibility verification system established pursuant to section 1137 of the Social Security Act by State agencies administering a program listed in paragraph (1), (4), or (5) of subsection (b) of such section which may be of use in establishing or verifying eligibility or benefit amounts under such program shall be made available to the Secretary of Education to assist in determining whether the applicant (or, in the case of a dependent applicant, whether the applicant or the applicant’s parents) received a benefit at some time during the previous 24-month period under a means-tested Federal benefit program, but subject to the requirements of Federal law.
 (B)Requirement for all applicants and the SecretaryFor any award year for which an applicant applies for financial assistance under this title— (i)the applicant shall provide on the form described in this subsection whether the applicant received (or, in the case of a dependent applicant, whether the applicant or the parents of the applicant received) a benefit at some time during the previous 24-month period under a means-tested Federal benefit program; and
 (ii)the Secretary, to the extent practicable and pursuant to the Memorandum of Understanding entered into under subparagraph (A), and without any further action by the applicant, shall verify the applicant’s (or, in the case of a dependent applicant, the applicant’s or the applicant’s parents) receipt of such benefit.
						(C)Pathway one applicants
 (i)In generalWith respect to an applicant who received (or, in the case of a dependent applicant, an applicant who received or whose parents received) a benefit at some time during the previous 24-month period under a means-tested Federal benefit program, the applicant shall not be required to provide any further income or asset information on the form under this subsection.
 (ii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway one applicant.
						(D)Pathway two applicants
 (i)In generalWith respect to an applicant who is not a pathway one applicant and is described in clause (ii), the Secretary, to the extent practicable, shall use the data retrieval tool under section 484(q) to obtain any information for the applicant beyond the information described in subparagraph (A) for purposes of the form under this subsection.
 (ii)RequirementsAn applicant described in this clause is an applicant who certifies that— (I)the applicant is not required to file or, in the case of a dependent applicant, no parent of the applicant is required to file—
 (aa)a Federal income tax return; or (bb)with respect to Internal Revenue Service Form 1040, any of the following forms: Schedule A, Schedule B, Schedule C, Schedule C–EZ, Schedule D, Schedule E, Schedule F, Schedule H, Schedule J, and Schedule SE; and
 (II)the sum of the adjusted gross income of the applicant or, in the case of a dependent applicant, the parents of the applicant, is less than or equal to $60,000.
 (iii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway two applicant.
						(E)Pathway three applicants
 (i)In generalWith respect to an applicant who is not a pathway one applicant or a pathway two applicant, the Secretary, to the extent practicable, shall use the data retrieval tool under section 484(q) to obtain any information for the applicant beyond the information described in subparagraph (A) for purposes of the form under this subsection.
 (ii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway three applicant.
 (F)Means-tested Federal benefit program definedFor purposes of this paragraph, the term means-tested Federal benefit program has the meaning given the term in section 479(d).. 